Citation Nr: 9928175	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-18 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) with generalized anxiety, currently evaluated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  The veteran was a German Prisoner of War (POW) 
from May 1944 until April 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of July 1995 from the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The PTSD with generalized anxiety is manifested 
complaints of irritability, sleep disturbances, difficulty 
with noise and crowds, crying spells, flashbacks, nightmares 
with impaired insight and judgment.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD with 
generalized anxiety have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130 Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

A VA Examination report, dated in December 1946 contains a 
diagnosis of psychoneurosis, anxiety state.  In February 1947 
the RO granted service connection for a generalized anxiety 
disorder and assigned a 30 percent evaluation.  In September 
1995 the RO increased the 30 percent in effect for the 
generalized anxiety disorder to 50 percent.  In an August 
1998 rating decision, the RO recharacterized the veteran's 
psychiatric disorder as PTSD with generalized anxiety and 
confirmed the 50 percent rating. 

The veteran received intermittent treatment at a VA facility 
from 1995 to March 1998 for several problems, including his 
psychiatric illness.

A VA psychiatric examination was conducted in May 1998.  The 
clinical history reveals that the veteran was a bomber in a 
four-engine bomber plane during World War II.  While on a 
mission, the plane had some type of mechanical problem, and 
all ten of the airmen had to bail.  Nine of the crew was 
captured, including the veteran.  They were put in a prison 
camp.  While in the prison camp, he reported that one of the 
prisoners was shot and killed by a German soldier, apparently 
without any reason.  There was also a reported incident where 
one German soldier fired his machine gun in different 
directions just to scare them, and all of the prisoners had 
to take cover.  The veteran related an incident while on a 
flying mission he witnessed a fellow gunner shot.  Blood was 
all over the veteran.  The plane was able to make it back to 
base.  He also saw one of the American bomber planes on fire, 
where it disintegrated while still in the air.  

The veteran had some jobs for a short while after the 
military.  In 1949, he was employed by the Postal Service, 
from which he retired in 1985.  He stated that he has been 
married only once and had been married for 46 years.  The 
veteran stated that he had nightmares, flashbacks, anxiety, 
and irritability.

The veteran also stated that he had been able to cope with 
his emotional problems by working and having a very 
supportive wife.  He had no previous psychiatric 
hospitalization.  He has been coming to the Mental Hygiene 
Clinic for 10 years. During this time, his symptoms have 
increased in severity.  He claimed that his anxiety was 
worse, and when his anxiety levels went up he had constant 
movement of his hands and head.

The veteran also reported crying spells, and that he has lost 
interest in his previous hobbies and things that he used to 
enjoy in the past.  He was easily agitated.  Noise and crowds 
made him quite uncomfortable.  He also reported he had been 
having more vivid flashbacks of his combat experiences and 
also night about 2-3 times per week.  The veteran denied any 
mental illness in the family and denied alcohol, or drug 
abuse.

He had no suicidal or homicidal ideation's, or active 
delusions.  The veteran smiled and laughed at times to hide 
his anxiety.  His insight and judgment are both impaired.  
Intelligence is average.  Memory and concentration are both 
intact.  

The examiner stated that the PTSD was the main Axis I 
diagnosis instead of general anxiety disorder as the veteran 
had met all the criteria for PTSD, because PTSD is always 
accompanied by anxiety problems.  The examiner stated that 
the appropriate diagnosis for the veteran was PTSD for his 
combat experiences.  The examiner reported that the veteran 
had been taking medications for many years.  

II. ANALYSIS

Initially, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, he has presented a 
claim that is plausible.  Specifically, a claim that a 
disorder has become more severe is well grounded where the 
disorder was previously service-connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 
He has not alleged that any records of probative value that 
may be associated with his claims folder and which have not 
already been sought are available.  It is accordingly found 
that all relevant facts have been properly developed, and 
that the duty to assist him, mandated by 38 U.S.C.A. § 
5107(a) (West 1991), has been satisfied.

The appellant maintains that he service connection has been 
in effect for an anxiety disorder since 1946.  He was 
recently granted service connection for PTSD.  He states that 
his 50 percent rating did not increase and that he should 
received a separate rating for the PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be shown for specific ratings.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Mental disorders are currently rated in accordance with 38 
C.F.R. § 4.130, Diagnostic Codes 9201-9521.  PTSD is rated in 
accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Diagnostic Code 9400 provides for the evaluation of a 
generalized anxiety reaction.  Both PTSD and a generalized 
anxiety reaction are evaluated under identical rating 
criteria.

100 percent evaluation is warranted for the following: Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent evaluation is warranted for the following 
symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation's; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Codes 9400, 9411 
(1998).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF of 41 to 50 is defined 
as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

The rule against pyramiding generally precludes evaluating 
the same service-connected disability under various 
diagnostic codes in order to inflate artificially the 
service-connected evaluation.  38 C.F.R. § 4.14 (1998).  
Rather, the evaluation is assigned that best reflects the 
overall disability picture shown for the specific anatomical 
part involved and the degree of functional impairment 
resulting from the service-connected disability actually 
demonstrated.

To summarize, the veteran's lay statements describing the 
symptoms of his psychiatric disability are considered to be 
competent evidence.  However, these statements must be 
considered in conjunction with the objective medical evidence 
of record and the pertinent rating criteria.

In this regard, the evidence reflects that the veteran is 
receiving treatment of his psychiatric disorder, which 
requires medication.  During the recent VA examination the 
veteran reported nightmares two to three times a week, vivid 
falshbacks of combat, irritability, and anxiety, which has 
now worsened resulting constant movement of his hands and 
head.  Additionally, he has crying spells and now has lost 
interest in his hobbies.  Furthermore, he reported that he 
became easily agitated and noise and crowds bothered him.  
Also, the examination showed that both judgment and insight 
were impaired.  His GAF of 50 is indicative of serious 
impairment.

After reviewing the evidence, it is the Board's judgment that 
the PTSD with generalized anxiety warrant a 70 percent 
rating.

However, this same evidence does not provide a basis for a 
higher evaluation.  The record reflects that the veteran has 
not been hospitalized for his psychiatric disorder.  The 
examination showed no suicidal or homicidal ideation or 
delusions.  There was no indication of impairment in 
communication and memory.  His employment history reflects 
that he retired from the Post Office.  The evidence does not 
show total social occupational impairment.

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). However, the 
pertinent sections do not provide a basis for a higher 
evaluation. Specifically, the evidence does not reflect that 
the degree of impairment resulting from the left knee 
disability more nearly approximates the criteria for the next 
higher evaluation pursuant to 38 C.F.R. § 4.7 (1998) and the 
evidence is not in equipoise as to warrant consideration of 
the benefit of the doubt rule.  38 C.F.R. §4.3 (1998).  
Finally, separate evaluations are not warranted for the PTSD 
and generalized anxiety.  These disorders are both neuroses 
and rated under the same criteria.  The assignment of 
separate ratings because this would violate the regulation 
against pyramiding per 38 C.F.R. § 4.14.  


ORDER

Entitlement to an increased evaluation to 70 percent for PTSD 
with generalized anxiety is granted subject to the law and 
regulations governing the payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

